DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 8-10, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doud et al. (US 20200318436).
Regarding claims 1, 9, and 16: Doud discloses a system and method and a drilling tool comprising a steering collar 211 positionable on a drilling tool for forming a wellbore (Figs. 5, 6; [0014], [0016], [0031]). Doud discloses an actuation cylinder  (area enclosing 224) positionable on the drilling tool abutting a steering pad 220 for actuating the steering pad wellbore (Figs. 5, 6; [0022]). Doud discloses a radial seal 228, 231, 234 positionable on the drilling tool between the steering collar and the actuation cylinder (Figs. 5, 6; [0027], [0040], [0041]). 
Doud discloses receiving, at a rotary steerable system, pressure from upstream with respect to the rotary steerable system, directing, by the rotary steerable system, the pressure to an actuation cylinder of the rotary steerable system, the actuation cylinder sealed by a radial seal that is positioned between the actuation cylinder and a steering collar of the rotary steerable system, and applying, by the rotary steerable system, a steering force to a wall of a wellbore for altering a drilling direction of the rotary steerable system in the wellbore (Figs. 1-6; [0015], [0016], [0024], [0035]).  
Regarding claim 2: Doud discloses a face seal 228, 231, 234 positionable on the drilling tool between the steering collar and the actuation cylinder and that the face seal forms a pressure seal in the system by contacting the steering collar and a steering pad housing that is positionable abutting the actuation cylinder (Figs. 5, 6; [0027], [0040], [0041]). 
Regarding claim 3: Doud discloses that the radial seal forms a pressure seal within the actuation cylinder for allowing pressure to be directed into the actuation cylinder for changing a drilling direction of the system (Figs. 5, 6; [0027], [0040], [0041]). 
Regarding claims 8 and 15: Doud discloses that the actuation cylinder includes an orifice positionable to allow a mud jet to be ejected from the orifice in response to the actuation cylinder actuating for indicating that the steering pad is actuated (Fig. 6; [0027], [0034], [0040]). 
Regarding claim 10: Doud discloses that a face seal 228, 231, 234 is positioned between the steering collar and the actuation cylinder, that a combination of the radial seal and the face seal provides a pressure seal for allowing the pressure to be directed to the actuation cylinder for altering the drilling direction of the rotary steerable system (Figs. 5, 6; [0027], [0040], [0041]). 

Allowable Subject Matter
Claims 4-7, 11-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
10/7/2022